DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, lines 3-5, recites “a first device node node” which appears to be a typographical error where the term node is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inductive" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite prosecution, “the inductive” is going to be interpreted as referring to the inductive charger circuit.  Additionally, it is unclear if “a first charger node” recited in claim 1, line 7, is referring to a particular node of the direct charger circuit, or if it is only referring to a node location in the entire device/system circuit where the first transistor and the input node of the inductive charger circuit are operatively coupled.
Claims 2-9 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.
Claim 4 recites the limitation "the second charger node" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 are directly or indirectly dependent upon claim 4 and therefore also contain the problematic language.
Claim 20 recites the limitation "the inductive" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite prosecution, “the inductive” is going to be interpreted as referring to the inductive charger circuit.  Additionally, it is unclear if “a first charger node” recited in claim 20, line 7, is referring to a particular node of the direct charger circuit, or if it is only referring to a node location in the entire device/system circuit where the first transistor and the input node of the inductive charger circuit are operatively coupled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (US 2019/0341796).
With respect to claim 1, Gu discloses a device comprising:  an inductive charger circuit having an input node and an output node (para 0045, 0047, 0049, and 0054, also see Fig. 1 and 2 as referenced in the citations); and a direct charger circuit having a first transistor operatively coupled with the input node of the inductive at a first charger node, and having a second transistor coupled with the first transistor at a common node (para 0045, 0047, and 0049-0051, also see Fig. 1 and 2 as referenced in the citations), the first transistor having a first body diode oriented toward the common node, and the second transistor having a second body diode oriented toward the common node (para 0050-0051, also see switches S2 in Fig. 2 which include M14-M15).
With respect to claim 2, Gu discloses the device of claim 1, where the input node and the first charger node are operatively coupled to an output node of a power source at a first device node (para 0049 and 0052, also see power source 1 and power source 2 in Fig. 2).
With respect to claim 3, Gu discloses the device of claim 1, wherein the input node is operatively coupled with an output node of an input controller transistor and with the first transistor at a first device node (para 0049 and 0052, also see S1 which includes M16 and M17 in Fig. 2).
With respect to claim 4, Gu discloses the device of claim 1, wherein the second charger node is operatively coupled with a battery component at a second device node (para 0049 and 0054, also see Vbatt in Fig. 1 and 2).
With respect to claim 5, Gu discloses the device of claim 4, wherein the direct charger circuit is operatively coupled at a third device node to the output node of the inductive charger circuit (para 0045 and 0049-0054).
With respect to claim 6, Gu discloses the device of claim 5, wherein the direct charger circuit comprises a bypass output switch operatively coupling the second device node with the third device node (para 0045, 0047, and 0049-0050). 
With respect to claim 7, Gu discloses the device of claim 6, wherein the bypass output switch comprises a power MOSFET (para 0049-0051, also see switches S2-S3 in Fig. 2 which include transistors M14-M15 and M18).
With respect to claim 8, Gu discloses the device of claim 2, further comprising: a first input controller transistor having a first body diode; and a second input controller transistor having a second body diode, coupled with the first input controller transistor at a second common node, and coupled with the first charger node (para 0049, also see S1 which includes M16 and M17 in Fig. 2).
With respect to claim 9, Gu discloses the device of claim 1, wherein the inductive charger circuit comprises at least one of a buck charger and a buck-boost charger (para 0003, 0012, and 0049).
With respect to claim 20, Gu discloses a system comprising:  an inductive charger circuit having an input node and an output node (para 0045, 0047, 0049, and 0054, also see Fig. 1 and 2 as referenced in the citations); and a direct charger circuit having a first transistor operatively coupled with the input node of the inductive at a first charger node, and having a second transistor coupled with the first transistor at a common node (para 0045, 0047, and 0049-0051, also see Fig. 1 and 2 as referenced in the citations).

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive or are moot.
With respect to claims 1 and 20, the applicant argues that Gu fails to disclose at least “a direct charger circuit having a second transistor coupled with the first transistor at a common node”, “the first transistor having a first body diode oriented toward the common node”, or “the second transistor having a second body diode oriented toward the common node”.
The examiner respectfully disagrees for the following reasons:  As noted in the citations above, which were necessitated by amendment, Gu discloses that the direct charger circuit has a first and second transistor coupled at a common node and that the transistors have body diodes oriented toward the node (see para 0050-0051, also see switches S2 in Fig. 2 which include M14-M15).  Furthermore, the arguments recite that claim 20 has features similar to claim 1 and is patentably distinct over the applied reference for at least the reasons given with respect to claim 1; however, claim 20 does not include the first and second transistors having body diodes or the that body diodes have a particular orientation.  Additionally, it should be noted that the amendments to the claims have overcome the double patenting related to claims 1 and 20, where the claims were previously substantial duplicates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859